Fourth Court of Appeals
                               San Antonio, Texas
                                      July 28, 2014

                                  No. 04-13-00791-CV

              IN THE ESTATE OF AMINTA PEREZ-MUZZA, Deceased,

                 From the County Court at Law No 2, Webb County, Texas
                           Trial Court No. 2007PB7000089-L2
                         Honorable Jesus Garza, Judge Presiding


                                     ORDER
    The Appellee’s Unopposed Motion for Extension of Time to File Motion for Rehearing is
GRANTED. The motion for rehearing is due on August 21, 2014.


                                                _________________________________
                                                Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of July, 2014.



                                                ___________________________________
                                                Keith E. Hottle
                                                Clerk of Court